DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to communications filed on 10/27/2021.
Claims 1-20 have been amended.
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed on 10-27/2021 have been fully considered but they are not persuasive. In the response filed, applicant argues, in substance:
a) In pages 10-12 of the response filed, applicant argues that Mayank ("Reinforcement Learning with Q tables", ITNEXT - 2018) fails to teach or disclose the claimed limitation reciting that “the plurality of induced states are orchestrated corresponding to a health order” because “Mayank does not disclose or render obvious ordering the tiles, or states” and that “a particular tile is indicative of a declined health (or worse state) or an improved state (or better state) based on” the health order. Applicant further argues that Barton et al. (US 20140082417 A1) fails to cure the deficiencies of Mayank.
In response to argument (a), the examiner respectfully disagrees.
The examiner initially notes that the rejection is based on the combination of a plurality of references, not just on Mayank. Accordingly, the “states” (the tiles of the figure in page 2/8) disclosed by Mayank have been modified to be the states disclosed by Patel et al. (US 20190324873 A1), ¶[0092], which represents the health of the system. 

The examiner further notes that the corrective actions of Patel (¶[0111]) do not always result in the problem being solved (suggested by ¶[0054]), therefore, resulting in a state that is not a best possible state (i.e., like moving from tile 4, in Mayank to either tile 3 or 5). Therefore, modifying Patel in view of Mayank to order the states would be advantageous to Patel since by using the reinforcement learning suggested by Mayank would result in a system where the corrective actions of Patel would most likely point towards a “better” state after the system has been trained.
Due to the reasons stated above, claim 1 is now rejected under new grounds of rejection that do not include Barton and the remaining arguments of page 12 with respect to Barton are moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 20190324873 A1, hereinafter Patel) in view of Mayank ("Reinforcement Learning with Q tables", ITNEXT - 2018, hereinafter Mayank).

determining, by a processing resource, a given induced state of a plurality of induced states of a computing system based on an error in one or more components of the computing system (¶[0088], "computing clusters are monitored using monitoring policies"; ¶[0090], "a potential component failure is identified based on the monitoring"; ¶[0092], "an error state of the computing cluster is identified in response to the identified potential component failure"; ¶[0093], "each type of component failure may be associated with an error state"; ¶[0094], "solution level state information is obtained from the computing cluster based on the identified error state of the cluster" (suggesting multiple error states)); 
selecting, by the processing resource, a given corrective action of a plurality of corrective actions corresponding to the given induced state based on a plurality of values stored in a table (¶[0094], "solution level state information is obtained from the computing cluster based on the identified error state of the cluster"; ¶[0096], "a support package is generated that includes the solution level state information"; ¶[0111], "the support package is analyzed by matching the solution level state information to similar information in the knowledge base. A corrective action associated with the matched solution level state information may be identified"; ¶[0099], "a solution level corrective action is obtained" (selecting corrective action corresponding to the induced state); ¶[0053], a "knowledge base (220D) may map component level and/or solution level state information to solution level corrective actions" (table); ¶[0024], "The solution level state information may include various performance metrics regarding the overall functionality of the solution. The solution level state information may be used to determine a corrective action to be performed" (based on values stored in the table)), 
wherein the table comprises records (¶[0053], a "knowledge base (220D) may map component level and/or solution level state information to solution level corrective actions" (table with records)), 

the induced states of the plurality of induced states are orchestrated (Fig. 5A, ¶[0076], [0079], and [0081], error states are ordered in a data list);
executing, by the processing resource, the given corrective action (¶[0100], "the solution level corrective action is performed"); 
evaluating, by the processing resource, one or more parameters of the computing system to determine a current state of the computing system (¶[0116], "an outcome associated with the corrective action is obtained from the support engine"); 

in response to evaluation of whether the current state is indicative of the declined health of the computer system or the improved health of the computer system, updating, by the processing resource, a value of the plurality of values corresponding to the corrective action (¶[0054], "The knowledge base (220D) may be automatically updated by the session manager (210) upon completion of a support session. In other words, the session manager (210) may generate a new mapping between component level and/or solution level state information to a solution level corrective action that resulted in the elimination of the potential component failure, i.e., restored the performance of the computing cluster"; ¶[0118], "knowledge base is updated by storing an associated between the solution state information and the outcome in the knowledge base").
Patel does not disclose that the values are Q-values and that the table is a Q-table; that the orchestrating corresponds to a health order; and that the evaluating whether the current state is indicative of a declined health of the computing system or an improved health of the computing system relative to the given induced state is based on the health order.
Mayank discloses that values may be Q-values and a table may be a Q-table (page 4/8, a table for a system that improves the table based on observed information (see page 1/8, including the figure) may be a Q-table, the table including values that indicate an action to take (i.e. Q-values)); 

Substituting desired variables (computer states) into the variables of a known technique amounts to applying the known technique (reinforcement learning with Q tables, as disclosed by Mayank) to a known device ready for improvement (a computer system that solves computer problems using one of a plurality of corrective actions, such as the system of Patel) to yield predictable results (improved probability of solving the computer problems using one of the plurality of corrective actions). Here, the known device (the system of Patel) is a base device upon which the claimed invention can be seen as an improvement. The known technique is applicable to the base device because both the known technique (reinforcement learning with Q tables, as disclosed by Mayank) and the base device (system of Patel) use a current state (Patel, ¶[0092], and Mayank, page 3/8) to identify an action (Patel, ¶[0094] and [0100], "solution level corrective action", Mayank, page 3/8 ("Action A")) to obtain a desired solution (Patel, ¶[0054], and Mayank, page 5/8, "the ultimate goal")

One of ordinary skill in the art would have been motivated because applying reinforcement learning with Q tables would yield predictable results and result in an improved system by having "a policy which tells us what to do and when" Mayank, page 4/8, where the policy would be the selecting of the corrective action in Patel, where the corrective actions of Patel would most likely point towards a “better” state after the system has been trained.
Regarding claim 2, the combined system of Patel and Mayank discloses the invention substantially as applied to claim 1, above, further comprising repeating, by the processing resource, the determining the given induced state, the selecting, the executing, the evaluating of the one or more parameters, the evaluating whether the current state is indicative of the declined health or the improved health, and the updating for each induced state of the plurality of induced states by executing one or more corrective actions of the plurality of corrective actions to update the plurality of Q-values in the Q-table (Patel, ¶[0023], "system includes a support engine that monitors the components of a solution. The support engine may detect potential component failures based upon the decrease in performance of a portion of the solution. The detected potential component failures may be real or may be the manifestations of failures of other components" - that is, multiple failures; ¶[0024], "In response to the detection of a potential component failure, the support engine may automatically obtain solution level state information" - i.e. a solution for a particular failure, suggesting repeating the process for each failure; ¶[0118], "knowledge base is updated by storing an associated between the solution state 
Regarding claim 3, the combined system of Patel and Mayank discloses the invention substantially as applied to claim 1, above, further comprising deploying, by the processing resource, the Q-table in a production environment comprising a processor-based device (Patel, ¶[0047], "To provide the aforementioned functionality, the session manager (210) may perform all or a portion of the methods illustrated in FIGS. 6-8. When performing the aforementioned methods or other functionality, the session manager (210) may utilize data structures stored in the persistent storage (220)"; ¶[0049], "the persistent storage (220) stores sessions (220A), support engine settings (220B), a software repository (220C), and a knowledge base (220D)"; ¶[0053], "the knowledge base (220D) may map component level and/or solution level state information to solution level corrective actions"), 
wherein the processor-based device selectively applies, the plurality of corrective actions based on the Q-table to mitigate the error in one or more components of the production environment (Patel, ¶[0024], "In response to the detection of a potential component failure, the support engine may automatically obtain solution level state information. The solution level state information may include various performance metrics regarding the overall functionality of the solution. The solution level state information may be used to determine a corrective action to be performed. In this manner, embodiments of the invention may quickly and automatically obtain all of the information that may be necessary to identify a component that has truly failed. Doing so reduces the amount of time required to identify a corrective action that actually remediates the failure of the component in the solution").
Regarding claim 4, the combined system of Patel and Mayank discloses the invention substantially as applied to claim 1, above, wherein the health order corresponds to the plurality of induced states being orchestrated in a progressively declining order of the computing system (Mayank, page 2/8, the figure suggests (between the states 1-7) "a progressively declining order" when seen from 
Regarding claim 5, the combined system of Patel and Mayank discloses the invention substantially as applied to claim 1, above, wherein the health order corresponds to the plurality of induced states being orchestrated in a progressively improving order of  a health of the computing system (Mayank, page 2/8, the figure suggests (between the states 1-7) "a progressively improving order" when seen from left to right, since moving from left to right signifies progressively approaching the best possible outcome).
Regarding claim 7, the combined system of Patel and Mayank discloses the invention substantially as applied to claim 1, above, further comprising updating the plurality of Q-values based on a Bellman equation (Mayank, page 4/8, "The quality of our policy will improve upon training and will keep on improving. To learn, we are going to use the bellman equation […] where, Q(s,a) is the current policy of action a from state s").
Regarding claim 8, the combined system of Patel and Mayank discloses the invention substantially as applied to claim 1, above, wherein the updating of the Q-value corresponding to the given corrective action comprises revising the Q-value corresponding to the given corrective action with a progressive Q-value, responsive to the computing system being restored to a state indicative of the improved health (Mayank, pages 3/8-4/8, "markov process can be understood as a collection of states S with some actions A possible from every state with some probability P. Each such action will lead to some reward R" (reward mapped to progressive value), "For every action we take from a state, we update our policy table, lets call it Q table, to include a positive" (the reward would be the progressive q-value); pages 4/8 to 4/9, the positive reward is achieved when a goal is achieved, where goal is improved health when considered in light of Patel, in comparison to a "negative reward" when the goal is not achieved (state does not improve or worsens)).

Regarding claim 10, the combined system of Patel and Mayank discloses the invention substantially as applied to claim 1, above, wherein the Q-table comprises a stored data structure organized as an N-by-M matrix of a plurality of matrix cells, wherein each matrix cell of the plurality of matrix cells comprises a Q-value of the plurality of Q-values representing a performance impact (Mayank, page 5/8 and 7/8, a structure comprising an n by x q-matrix is used to define the actions, and values (impact of achieving or not achieving goal, which in view of Patel is improved system health) for each state).
Regarding claims 11-13 and 15-17, Patel discloses an apparatus (¶[0005], a computing system) comprising: 
a machine readable medium storing program instructions (¶[0005], "a non-transitory computer readable medium in accordance with one or more embodiments of the invention includes computer readable program code"); and 

The remaining limitations of claims 11-13 and 15-17 recite features similar in scope to those recited by claims 1-3 and 8-10. Therefore, claims 11-13 and 15-17 are rejected for the same reasons as set forth in the rejection of claims 1-3 and 8-10, above.
Regarding claims 18-19, Patel discloses a non-transitory machine readable medium storing instructions executable by a processing resource in a computing system (¶[0005], "a non-transitory computer readable medium in accordance with one or more embodiments of the invention includes computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing computing clusters").
The remaining limitations of claims 18-19 recite features similar in scope to those recited by claims 1-2. Therefore, claims 18-19 are rejected for the same reasons as set forth in the rejection of claims 1-2, above.
Claims 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20190324873 A1) in view of Mayank ("Reinforcement Learning with Q tables", ITNEXT - 2018), as respectively applied to claims 1, 11, and 18 above, and further in view of Barton et al. (US 20140082417 A1, hereinafter Barton).
Regarding claim 6, the combined system of Patel and Mayank discloses the invention substantially as applied to claim 1, above.
The combined system of Patel and Mayank does not disclose repeating, the selecting, the executing, the evaluating of the one or more parameters, the evaluating whether the current state is 
Barton discloses repeating, the selecting, the executing, the evaluating of the one or more parameters, the evaluating whether the current state is indicative of the declined health or the improved health, and the updating until the computing system is restored to a state indicative of the improved health (Fig. 4, steps of recommending a corrective action (450), performing the corrective action (460), evaluating the corrective action (470) to determine a result of the corrective action, and updating a database that associates corrective action with faults and probabilities (480 and ¶[0050]-[0051]) are repeated until the corrective action improves the fault. While the steps are not exactly the same as those of Patel, they are similar enough that the combination of Patel and Barton suggests repeating steps ii-v as recited in Patel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Patel and Mayank in view of Barton for repeating, the selecting, the executing, the evaluating of the one or more parameters, the evaluating whether the current state is indicative of the declined health or the improved health, and the updating until the computing system is restored to a state indicative of the improved health.
One of ordinary skill in the art would have been motivated because it would "reduce fault detection ambiguity by providing new and additional evidence to disambiguate two or more failure modes", Barton, ¶[0004].
Regarding claim 14, the combined system of Patel and Mayank discloses the invention substantially as applied to claim 11, above.
The remaining limitations of claim 14 recite features similar in scope to those of claim 6. Therefore, claim 14 is rejected for the same reasons as set forth in the rejection of claim 6, above.

The remaining limitations of claim 20 recite features similar in scope to those of claim 6. Therefore, claim 20 is rejected for the same reasons as set forth in the rejection of claim 6, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446